DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges receipt of Applicant’s Amendment filed on 04/01/2022. Claims 1-3, 11, 12 and 17 have been amended. No claims have been canceled or added.
Response to Arguments
Applicant's arguments/remarks filled on 04/01/2022, with respect to the claims 1, 11 and 17 have been fully considered and are persuasive. Therefore, the rejection have been withdrawn.
Reason for Allowance
Claims 1, 11 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 11 and 17, when considered as a whole, are allowable over the prior art of record. Specifically, prior art of record fail to clearly teach or suggest “determining, based at least in part on the first business priority and the second business priority, to configure the segment route through the second intermediary AS rather than through the first intermediary AS; configuring the segment route between the source computing device and the destination SP such that at least a portion of the segment route passes through the second intermediary AS; and instructing the source computing device to route the data traffic via the configured segment route. wherein the first business priority comprises a first bandwidth monetary cost for routing the data traffic from the source computing device to the destination SP via the first intermediary SP and the second business priority comprises a second bandwidth monetary cost Lee &Hayes2 of 11c237-0089US Serial No. 16/814,981for routing the data traffic from the source computing device to the destination SP via the second intermediary SP.” 
	The first closest prior art, Filsfils et al. (US Patent No.: 10,165,093 B2) discloses utilizing the systems disclosed herein, a network element (in a network) controls, within another network, the constraints of a service, timing of the creation of the service, and selection a service on which a packet is transmitted. For example, a first network element (located in a first network) receives a request associated with initiating a service. The request is received from a second network element located in a second network and includes at least one path constraint. The first network element controls creation of the service in the first network on behalf of the second network element located in the second network by, e.g., identifying a path based, at least in part, on the at least one path constraint; and binding an identifier and an interface to the path, wherein the interface is associated with one or more operation to perform on any traffic that is labeled with the identifier.
	The second closest prior art, Ratnasingham et al. (US Pub. No.: 2017/0289027 A1) discloses techniques are described for routing inter-AS LSPs with a centralized controller taking inter-AS TE metric values for inter-AS links into account. The inter-AS TE metric values, e.g., local preference values, MED values, or EROS, indicate route preferences for routes between ASes. The disclosed techniques enable network devices within either or both of a first AS and a second AS to store inter-AS TE metric values for inter-AS links in TEDs of the network devices. The network devices then send the contents of their TEDs, including the inter-AS TE metric values, to a centralized controller of the first AS and the second AS. The centralized controller computes an inter-AS LSP across the first AS and the second AS based at least in part on the inter-AS TE metric values such that the inter-AS LSP includes a preferred one of the inter-AS links as indicated by the inter-AS TE metric values.
	The third closest prior art, So et al. (US Pub. No.: 2011/0013517 A1) discloses an approach is provided for validating lower layer paths for higher layer networks. A request for path cost information is generated relating to a path traversing a first autonomous system and a second autonomous system, wherein each of the autonomous systems utilizes different cost metrics. The path cost information is received associated with reservation of capacity for the path. The path cost information is evaluated. The reservation is selectively accepted based on the evaluation. 
	Thus, combination of references do not disclose above indicated limitation as applied in all independent claims. Therefore, 1-20 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARMESH J. PATEL
Examiner
Art Unit 2465



/DHARMESH J PATEL/Examiner, Art Unit 2465

/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465